DETAILED ACTION

Terminal Disclaimer
	The terminal disclaimers overcome the double patenting rejections over US Patents 10,115,634, 9,418,923, 8,575,725, 8,487,410.

Allowable Subject Matter
Claims 1-16 have been allowed over the prior art allowed art.

Response to Arguments
Applicant’s arguments, see the claim amendment, filed 6/15/22, with respect to the rejection(s) of claim(s) 17-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lou et al., US 2011/0175236, in view of Chanchani, US 7,335,972.
In claim 17, Lou (figure 1F & 2C) teaches a semiconductor component comprising:
a substrate 100 having an opening (filled with 114/116/112);
a first dielectric liner 114a in the opening, wherein the first dielectric liner 114a having a thickness T1 at a first end of the opening, and a thickness T2 at a second end of the opening, and R1 is a ratio of T1 to T2 (it exists therefore it has a thickness at both the top and bottom); and
a second dielectric liner (page 2, paragraph 0023 states 114 can be a combination of layers therefore a second dielectric liner is contemplated) over the first dielectric liner 114, wherein the second dielectric liner having a thickness T3 at the first end of the opening, a thickness T4 at the second end of the opening, R2 is a ratio of T3 to T4 (it exists therefore it has a thickness at both the top and bottom).
Lou fails to teach the second dielectric liner is entirely within the opening.
Chanchani (figure 3) teaches the second dielectric liner 245 is entirely within the opening 246.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dielectric liner entirely within the opening of Chanchani in the invention of Lou because Lou teaches an equivalent structure filling an opening.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 18, though Lou fails to teach the ratio R1 ranges from about 5 to about 20, Lou does teach it is wider at the top than the bottom (figure 2C & paragraph 0026). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratio through routine experimentation (MPEP 2144.05).
Regarding claim 19, Lou teaches a third dielectric liner between the first dielectric liner and the second dielectric liner. Lou, page 2, paragraph 0023 states 114 can be a combination of layers therefore a third dielectric liner is also contemplated.
As to claim 20, Lou teaches a conductive material 116 surrounded by the second dielectric liner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	6/16/22